Citation Nr: 1430493	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cerebral vascular accident (CVA) (claimed as a stroke, to include symptoms of headaches, nausea, fatigue and stress). 

2.  Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness. 

3.  Entitlement to service connection for nausea and/or gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a psychiatric disorder, to include stress, posttraumatic stress disorder (PTSD), or depression, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1981 to July 1981, and from October 1990 to July 1991.  The latter period of service included a tour of duty in Southwest Asia during the Persian Gulf War from November 1990 to June 1991.  The Veteran also had additional service in the Virginia Army National Guard from July 1980 to September 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

These claims were previously remanded by the Board in March 2010, September 2011, and July 2013.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Following the most recent readjudication of his claims in the October 2012 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence in support of his claims that was received by VA in June 2013.  In a June 2013 statement, the Veteran indicated that he did not waive RO consideration of this evidence and he requested that his case be remanded to the RO for consideration of this new evidence in the first instance.  In these circumstances, the law requires that the Board return the appeal to the AOJ for initial consideration of the newly submitted evidence.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1304(c) (2013).  In July 2013, the Board remanded this appeal to the AOJ for initial consideration of the newly submitted evidence.  Upon remand, the AOJ issued another SSOC in September 2013.  However, the AOJ indicated in the SSOC that they could not locate the June 2013 evidence submitted by the Veteran in the claims file; thus, they were unable to readjudicate the Veteran's claims with consideration of this new evidence as requested by the Veteran.  In the May 2014 Informal Hearing Presentation (IHP), the Veteran's representative requested that the appeal be remanded so that the AOJ could readjudicate the Veteran's claims upon consideration of the June 2013 evidence.  The Board finds that a remand is required in order to comply with the Board's prior July 2013 remand directives.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review all of the evidence associated with the Veteran's claims file since the October 2012 SSOC, and complete any additional development deemed necessary.  

The pertinent evidence associated with the claims file since the October 2012 SSOC (that was not discussed in the September 2013 SSOC) includes:
* The Veteran's lay statements and in-service log book contained in the June 2013 document titled "Congressionals" located on the Veteran's VBMS paperless claims file (received by VA on June 5, 2013);
* The April 2013 statement from the Director of the Appalachian Christian Village located on the Veteran's Virtual VA paperless claims file and titled "Correspondence" (received by VA on June 19, 2013); and, 
* The May 2013 VA Medical Center (VAMC) Report of Hospitalization located on the Veteran's Virtual VA paperless claims file (received by VA on June 3, 2013).

2.  After completion of the above, the issues currently on appeal should be readjudicated.  If any claim remains denied, a SSOC should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



